Breitel, J. (concurring in part and dissenting in part).
While there is some question whether the mother was aware of the nature of the proceedings, she and the son were present in court. *216Hence, there was no need for process, and all that justice would require is a new hearing rather than dismissal.
Botein, P. J., M. M. Frank, McNally and Bergan, JJ., concur in Per Curiam opinion; Breitel, J., concurs in part and dissents in part in memorandum.
Judgment and order reversed upon the law and upon the facts, and the petition dismissed.